Citation Nr: 0929385	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  08-07 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for residuals of esophageal 
cancer, to include shortness of breath and muscle weakness, 
claimed as a result of Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in Milwaukee, Wisconsin that denied the Veteran's 
claim of entitlement to service connection for residuals of 
esophageal cancer, to include shortness of breath and muscle 
weakness, claimed as a result of Agent Orange exposure.

In March 2008, the Veteran requested a Travel Board hearing, 
but in April 2008, he withdrew his request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
residuals of esophageal cancer, to include shortness of 
breath and muscle weakness.  Specifically, the Veteran 
asserts that he was exposed to Agent Orange in Vietnam, which 
resulted in his disability.  After a thorough review of the 
Veteran's claims folder, the Board has determined that 
additional development is necessary prior to adjudication of 
this claim.  

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
(West 2002) and 38 C.F.R. § 3.307(a)(6)(iii) (2008) are met, 
even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 (West 2002) and 38 C.F.R. § 3.307(d) (2008) 
are also satisfied.  38 C.F.R. § 3.309(e) (2008).  In this 
regard, it is noted that a "Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The diseases alluded to above include chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2008).

As an initial matter, the Veteran's service personnel records 
and service treatment records establish that the Veteran 
served in the United States Army in the Republic of Vietnam 
during the Vietnam era.  As such, exposure to an herbicide 
agent (Agent Orange) while serving on active duty is 
presumed.

An April 1999 private treatment record also reflects that the 
Veteran was diagnosed with and treated for esophageal cancer 
and that he underwent, among other things, 
esophagogastrectomy, jejunostomy, and pyloroplasty surgeries.  
Since then, the Veteran has been treated regularly for 
residuals of esophageal cancer.

The Board notes, however, that VA regulations do not provide 
presumptive service connection for esophageal cancer or the 
residuals thereof claimed as relating to in-service herbicide 
exposure in Vietnam.  38 C.F.R. §§ 3.307, 3.309.  
Accordingly, even though exposure to herbicides is presumed 
with regard to the Veteran, service connection for residuals 
of esophageal cancer on a presumptive basis is not warranted.

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).

In order to establish direct service connection for a 
disability, there must be 
(1) medical evidence of the current disability, (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury, and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)).  Service connection may be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2008).

As noted above, the medical evidence of record clearly 
establishes that the Veteran has diagnoses of residuals of 
esophageal cancer.

A recent July 2007 private treatment record prepared by a 
physician who has been treating the Veteran since he was 
diagnosed with esophageal cancer reflects an opinion that the 
Veteran's esophageal cancer may be related to his exposure to 
Agent Orange, a known carcinogen, in Vietnam.

VA's duty to assist includes providing a veteran with a 
medical examination when the record (1) contains competent 
evidence that the veteran has a current disability, 
(2) contains evidence indicating that the disability is 
related to service, and (3) does not contain sufficient 
medical evidence for VA to make a decision.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  The 
requirement for warranting a VA examination, that the 
evidence "indicates" that the veteran's disability "may" be 
associated with the veteran's service, is a low threshold.  
See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  
Because private treatment records reflect current diagnoses 
of residuals of esophageal cancer and a recent opinion that 
the Veteran's disability may be related to herbicide exposure 
in service, VA is under an obligation to provide the Veteran 
with an examination in connection with his claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination for residuals of esophageal 
cancer, to include shortness of breath and 
muscle weakness.  The claims file should be 
provided to the appropriate VA examiner for 
review, and the examiner should note that 
the entire claims file has been reviewed.

After reviewing the file and examining the 
Veteran, the examiner should diagnose any 
pathology found on examination and/or 
appropriate diagnostic testing that is 
related to his esophageal cancer.  The 
examiner should also offer an opinion as to 
whether it is at least as likely as not 
that the Veteran's esophageal cancer is 
related his military service, to include 
herbicide exposure therein.  The VA 
examiner should provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions.

As to any opinions expressed, it would be 
helpful if the examiner would use the 
following language, as may be appropriate: 
"more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is a less 
than 50% likelihood).  The term "at least 
as likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.

2.  Then, readjudicate the Veteran's claim.  
If the claim remains denied, the Veteran 
should be provided a Supplemental Statement 
of the Case (SSOC).  After the Veteran has 
been given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


